Opinion issued October 6, 2011

In The
Court of
Appeals
For The
First District
of Texas
————————————
NO. 01-10-00908-CR
———————————
SHAH HAKEEM STEPHENS, Appellant
V.
The State of
Texas, Appellee

 

 
On
Appeal from the 262nd District Court
Harris
County, Texas

Trial
Court Case No. 1255106
 

MEMORANDUM OPINION
          On August 15, 2011, appellant filed a
motion to dismiss the appeal.  The motion
complies with the Texas Rules of Appellate Procedure for voluntary dismissal.  See
Tex. R. App. P. 42.2(a).
We have not yet issued
a decision.  Accordingly, the motion is granted and the appeal is dismissed.
We deny any pending
motions as moot.
The Clerk is directed to issue mandate within 10 days of the
date of this opinion.  Tex. R. App. P. 18.1.
PER CURIAM
Panel consists of Chief Justice Radack and Justices
Bland and Huddle.
Do not publish. 
 Tex. R. App. P. 47.2(b).